Title: To John Adams from John Quincy Adams, 25 April 1824
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir
					Washington 25 April 1824
				
				I take great pleasure in presenting to you the bearer of this letter, Mr Julius de Wallenstein, a Secretary of the legation of his Majesty the Emperor of Russia—He visits Boston & other parts of our Country for the improvement of his health, & with purposes of enlightened curiosity. Upon  the most transient conversation with him, no testimonial will be needed to mark him in your estimation as a person of extensive Literature, profound science, & elegant taste. A longer acquaintance with him enables me to appreciate the urbanity of his deportment & the delicacy of his sentiments. He will be esteemed in proportion as he is known.I am Dear Sir, in dutiful affection, Your Son—
				
					
				
				
			